DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Infalt, US (2019/0055782) in view of Boyland, US (5205687).
In regards to claim 1 Infalt discloses:
A tree stick attachment mount assembly (fig. 3) configured to facilitate releasable attachment of a tree stick to a tree (as shown in fig. 1), the tree stick attachment mount assembly including: 
a tree stick body (304); 
a panel (312) having a front side (facing away from 304), a back side (facing 304), and a perimeter edge (circular perimeter of 312) extending between the front and back sides, the back side facing and being attached to the tree stick body (as shown in fig. 3) and 
a tether (108) being attached to the tree stick (fig. 1)
In regards to claim 1 Infalt does not disclose the perimeter edge having a plurality of slots as detailed in claim 1.
However, Boyland teaches a panel (10) having a front side (see annotated drawings), a back side (see annotated drawings), and a perimeter edge (perimeter of 10) the perimeter edge having a plurality of slots (see annotated drawings) therein each of the slots extending through the front and back sides (see annotated drawings), the perimeter edge includes an upper edge (see annotated drawings), a lower edge (see annotated drawings), a first lateral edge (see annotated drawings), and a second lateral edge (see annotated drawings), the slots being angled from the upper edge and lower edge outwardly towards an associated one of the first lateral edge and the second lateral edge {where as shown in the annotated drawings below indicating each associated lateral edge; note that an associated lateral edge need not be the one that is most adjacent to the respective slot; to further clarify: for example the bottom right hand side slot have the 2nd / left hand side lateral edge as its associated lateral edge and the upper left hand side slot have the 1st /right hand side lateral edge as its associated lateral edge and so is the outward directions with respect to each slot (marked with green arrows); see annotated drawings} such that each slot is closer to being parallel with the tree stick body than to being perpendicular to the tree stick body (when the panel 10 in figure 1 is turned 90 degrees; since the slots being more parallel to the longitudinal length of the panel 10; i.e. not 45 degrees with the edges of the panel; as shown in fig. 1 and as shown in use in fig. 7), the front side being concavely arcuate from the first lateral edge to the second lateral edge (as shown in side view of fig. 2 and isometric view of fig. 4), the back side being convexly arcuate from the first lateral edge to the second lateral edge (also as shown in side view of fig. 2 and isometric view of fig. 4) wherein the panel is configured to facilitate a user's hands to access the slots (Col 3; LL 5-8; see excerpt highlighted below).

    PNG
    media_image1.png
    416
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    245
    586
    media_image3.png
    Greyscale

Therefore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the panel 312 of Infalt with the panel 10 of Boyland for the predictable function of allowing easy anchorage and detachment of the tether around the panel in the manner shown in figures 5-7 and further asserted in Col 3; LL 5-8; see excerpt above; where the tether doesn’t have to be of a specific length and can wrap around different size objects without having to adjust the length of the tether with each object. The modification of Infalt with Boyland consequently, teaches that the tether (108 of Infalt) is configured to be removably received by the slots (of Boyland) after the tether is extended around a tree to retain the tree stick body on the tree.
In regards to claim 2 Boyland teaches the panel being comprised of a rigid material (examiner takes the position that it is inherent since in order for a material to take and maintain the shape shown in figures 1-4, it is inherently a rigid material such as metal). Furthermore, it would have been an obvious matter of design choice to modify the structure of panel of Boyland to have a greatest height from the lower edge to the upper edge between .5 inches and 4.0 inches and a greatest width from the first lateral edge to the second lateral edge between 0.5 inches and 5.0 inches, since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art before the time of the effective filing date of the current invention would have the panel exhibiting the above stated range of sizes in order to accommodate different sizes of ropes/tethers that can be used with the device where larger ropes may be used for larger size objects and hence require a larger panel with larger slots.
In regards to claim 4 Boyland teaches the slots are spaced from each other along the perimeter edge (as shown in fig. 1).
In regards to claim 5 Boyland teaches the slots extend inwardly of the panel and are angled toward either the first or second lateral edges (as shown in fig. 1).
In regards to claim 6 Boyland teaches the angles formed by the slots are obtuse angles taken with respect to a transversal line extending through the first and second lateral edges of the front side, the obtuse angles being directed toward a most adjacent one of the first or second lateral edges (see annotated drawings below).

    PNG
    media_image4.png
    373
    694
    media_image4.png
    Greyscale

In regards to claim 7 Boyland teaches the slots comprise two upper slots extending into the upper edge and two lower slots extending into the lower edge, wherein one of the upper slots and one of the lower slots is positioned adjacent to the first lateral edge, wherein an other one of the upper slots and an other one of the lower slots is positioned adjacent to the second lateral edge (all features above shown in fig. 1). 
In regards to claims 8 and 9 Boyland teaches the tether has a diameter dimension and the slot has a width dimension and the tether has a diameter that will fit tightly in the recess between the head portion 12 and any of the winged portions 16 or 17 (Col 2; LL 38-41; see excerpt below). Boyland do not explicitly teach a ratio of the diameter dimension to the width dimension being equal to at least .8 and being no greater than 2.5 (claim 8) and a ratio of the diameter dimension to the width dimension being greater than 1.0 (claim 9). However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the ratio of the diameter dimension to the width dimension being equal to at least .8 and being no greater than 2.5 and being greater than 1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art before the time of the effective filing date of the current invention, would have found that the above ranges would provide for a tightly fitting rope around the slots as suggested by Boyland Col 2; LL 38-41. 

    PNG
    media_image5.png
    98
    597
    media_image5.png
    Greyscale

In regards to claim 10 Boyland teaches the front side is concavely arcuate from the first lateral edge to the second lateral edge (as shown in side view of fig. 2 and isometric view of fig. 4).
In regards to claim 11 Boyland teaches the front side is concavely arcuate from the first lateral edge to the second lateral edge (as shown in side view of fig. 2 and isometric view of fig. 4).
In regards to claim 12 Infalt as modified by Boyland teaches the slots are spaced from each other along the perimeter edge (as shown in fig. 1), the slots comprising two upper slots extending into the upper edge and two lower slots extending into the lower edge, wherein one of the upper slots and one of the lower slots is positioned adjacent to the first lateral edge, wherein an other one of the upper slots and an other one of the lower slots is positioned adjacent to the second lateral edge (all features above shown in fig. 1). 
In regards to claim 14 Boyland teaches the tether has a diameter dimension and the slot has a width dimension and the tether has a diameter that will fit tightly in the recess between the head portion 12 and any of the winged portions 16 or 17 (Col 2; LL 38-41; see excerpt below). Boyland do not explicitly teach a ratio of the diameter dimension to the width dimension being equal to at least .8 and being no greater than 2.5. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the ratio of the diameter dimension to the width dimension being equal to at least .8 and being no greater than 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art before the time of the effective filing date of the current invention, would have found that the above ranges would provide for a tightly fitting rope around the slots as suggested by Boyland Col 2; LL 38-41. 

    PNG
    media_image5.png
    98
    597
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive:
Applicant argues “the direction of the angling is opposite to the claimed invention as Boyland specifically teaches and relies on "necks" created by the angling being inwardly facilitate tightening of the rope. Thus, if one of ordinary skill in the art were to apply the closer to parallel angling of the slots from Boyland there is no reason but for the teaching of the present invention to make further modification to use angling opposite to Boyland as would be required to meet the limitations of claim 1”; examiner respectfully disagrees and presents that: per the language of the claim an associated lateral edge need not be the one that is most adjacent to the respective slot, hence examiner presents that Boyland teaches the slots being angled from the upper edge and lower edge outwardly towards an associated one of the first lateral edge and the second lateral edge; for example the bottom right hand side slot have the 2nd / left hand side lateral edge as its associated lateral edge and the upper left hand side slot have the 1st /right hand side lateral edge as its associated lateral edge and so is the outward directions with respect to each slot (marked with green arrows); see annotated drawings. Also, to best expedite prosecution and for future amendments/submissions, examiner draws applicant’s attention to reference Gertsma (D839716) which teaches slots with outward angled directions towards the respective lateral edges most adjacent to each slot.


    PNG
    media_image1.png
    416
    934
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634